15-35259-cgm         Doc 117    Filed 07/08/19 Entered 07/08/19 16:00:19             Main Document
                                             Pg 1 of 10




     _____________________________________________________________________________________
                      1325 Franklin Avenue, Suite 230, Garden City, New York 11530
                                     t: 212.471.5100 f:212.471.5150
                                           friedmanvartolo.com

 July 8, 2019

 Chambers Hon. Cecelia G. Morris
 United States Bankruptcy Court
 Southern District of New York
 355 Main Street
 Poughkeepsie, NY 12601

        RE:     Debtor: Ralph R Longo
                Chapter: 7
                Case Number: 15-35259-cgm


 Dear Chief Judge Morris:

 Please be advised that a Motion for Relief from Stay was filed on behalf of SN Servicing
 Corporation as servicer for U.S. Bank Trust National Association as Trustee of the Chalet Series
 III Trust (“Movant”) in the above captioned bankruptcy case on July 8, 2019. The hearing on the
 Motion is scheduled for July 30, 2019 at 11:00am. Movant specifically waives the requirements
 of Bankruptcy Code 362(e).

 Should you have any questions concerning the foregoing, please do no hesitate to contact the
 undersigned.



 Very truly yours,


 /s/Kimberly Barbour__
 Kimberly Barbour
 Paralegal
15-35259-cgm         Doc 117       Filed 07/08/19 Entered 07/08/19 16:00:19          Main Document
                                                Pg 2 of 10




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
                                                                   :
  IN RE:                                                           : CASE NO.: 15-35259-cgm
                                                                   :
                                                                   : CHAPTER: 7
  Ralph R Longo,                                                   :
                                                                   : HON. CHIEF JUDGE.: Cecelia G.
                                                                   : Morris
  Debtor.                                                          :
                                                                   :
                                                                   : HEARING DATE: July 30, 2019 at
                                                                   : 11:00am
                                                                   :
 -------------------------------------------------------------------X

                NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


         PLEASE TAKE NOTICE, that upon the application of SN Servicing Corporation as

 servicer for U.S. Bank Trust National Association as Trustee of Chalet Series III Trust

 (“Movant”), the undersigned shall move this Court for an Order, pursuant to 11 U.S.C. 362(d)(1);

 (i) vacating the automatic stay to permit movant, its successors and/or assigns, to enforce its

 mortgage on the Debtor’s premises located at 58 Lakeland Avenue, Greenwood Lake, NY 10925;

 (ii) granting Movant reasonable attorney fees and costs; and (iii) granting Movant and for such

 other and further relief as is just and proper.

         This motion shall be heard at the United States Bankruptcy Court, Southern District of

 New York, 355 Main Street, Main Poughkeepsie, NY 12601 on July 30, 2019 at 11:00am or as

 soon thereafter as counsel may be heard.
15-35259-cgm      Doc 117      Filed 07/08/19 Entered 07/08/19 16:00:19             Main Document
                                            Pg 3 of 10




        PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served

 so as to be received not later than seven (7) days before the return date of this motion.


 Dated: New York, New York
        July 8, 2019

                                               By: /s/ Jonathan Schwalb
                                               Jonathan Schwalb, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for Movant
                                               Friedman Vartolo LLP
                                               85 Broad Street, Suite 501
                                               New York, New York
                                               T: (212) 471-5100
                                               F: (212) 471-5150

 TO:

 Ralph R Longo
 PO Box 1422
 Greenwood Lake, NY 10925
 Debtor

 Michael D. Pinsky
 Michael D. Pinsky, P.C.
 372 Fullerton Ave.
 Ste #11
 Newburgh, NY 12550
 Debtor’s Attorney

 Michael O'Leary
 Hayward, Parker & O'Leary Esq.
 225 Dolson Ave, Ste 303
 P.O. Box 929
 Middletown, NY 10940
 Debtor’s Attorney

 Christian H. Dribusch
 Christian H. Dribusch, Ch. 7 Trustee
 1001 Glaz Street
 East Greenbush, NY 12061
 Trustee
15-35259-cgm      Doc 117     Filed 07/08/19 Entered 07/08/19 16:00:19   Main Document
                                           Pg 4 of 10




 United States Trustee
 Office of the United States Trustee
 11A Clinton Ave.
 Room 620
 Albany, NY 12207
 U.S. Trustee

 Fein, Such, & Crane, LLP
 1400 Old Country Road, Suite C103
 Westbury, NY 11590

 Gross Polowy, LLC
 1775 Wehrle Drive, Suite 100
 Williamsville, NY 14221
15-35259-cgm         Doc 117       Filed 07/08/19 Entered 07/08/19 16:00:19          Main Document
                                                Pg 5 of 10




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
                                                                   :
  IN RE:                                                           : CASE NO.: 15-35259-cgm
                                                                   :
                                                                   : CHAPTER: 7
  Ralph R Longo,                                                   :
                                                                   : HON. CHIEF JUDGE.: Cecelia G.
                                                                   : Morris
  Debtor.                                                          :
                                                                   :
                                                                   : HEARING DATE: July 30, 2019 at
                                                                   : 11:00am
                                                                   :
 -------------------------------------------------------------------X

                            MOTION FOR RELIEF FROM THE
                       AUTOMATIC STAY REGARDING REAL PROPERTY


         Jonathan Schwalb, an attorney at law duly admitted to practice before the Courts of the

 State of New York and the U.S. District for the Southern District of New York, hereby affirms

 the following to be true under penalty of perjury:

         SN Servicing Corporation as servicer for U.S. Bank Trust National Association as Trustee

 of Chalet Series III Trust(“Movant”) hereby moves this Court for an Order pursuant to 11 U.S.C.

 362(d)(1) and (d)(2); (i) vacating the automatic stay to permit movant, its successors and/or

 assigns, to enforce its mortgage on the Debtor’s premises located at 58 Lakeland Avenue,

 Greenwood Lake, NY 10925 (the “Property”); (ii) granting Movant reasonable attorney fees and

 costs; and (iii) granting Movant and for such other and further relief as is just and proper. In

 support of this Motion, Movant respectfully states:
15-35259-cgm       Doc 117     Filed 07/08/19 Entered 07/08/19 16:00:19            Main Document
                                            Pg 6 of 10


                                         FACTUAL HISTORY

         1.     Movant is a secured creditor of the Debtor pursuant to a Note executed Ralph R.

 Longo (the “Debtor”) and Maureen E. Longo (the “Co-Borrower”) on November 5, 1998,

 whereby the Debtor and Co-Borrower promised to repay $167,700.00 plus interest to CTX

 Mortgage Company, Inc. (the “Note”). To secure the repayment of the Note, the Debtor and Co-

 Borrower executed a Mortgage in favor of CTX Mortgage Company, Inc., which was record on

 April 21, 1999 in the Orange County Clerk’s Office in Liber 7176 Page 299 (the “Mortgage”)

 encumbering real property located at 58 Lakeland Avenue, Greenwood Lake, NY 10925 (the

 “Property”). The Mortgage was ultimately assigned to Movant by an assignment of mortgage

 recorded on April 5, 2019 (the “Assignment of Mortgage”). A copy of the Note, Mortgage and

 Assignments of Mortgage are attached hereto as Exhibit A.

         2.     A Petition under Chapter 13 of the United States Bankruptcy Code was filed with

 respect to the Debtor on February 18, 2015.

                                         LEGAL ARGUMENT

        3. Debtor has failed to make current mortgage payments due to Movant under the terms

 of the Note and Mortgage. As a result, the Mortgage remains due for the September 1, 2017

 payment and each subsequent payment thereafter.

        4. A copy of the Relief from Stay-Real Estate and Cooperative Apartments (“Affidavit”)

 is attached hereto as Exhibit B.

        5.    Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured

 creditor relief from the automatic stay for cause “including the lack of adequate protection of an

 interest in property of such party and interest.”
15-35259-cgm      Doc 117     Filed 07/08/19 Entered 07/08/19 16:00:19           Main Document
                                           Pg 7 of 10


        6.     Specifically, courts have found cause for the granting of relief from an automatic

 stay where the debtor has failed to make post-petition mortgage payments as they become due. In

 Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).

        7. As set forth in the Affidavit, as of June 20, 2019, the outstanding amount of the

 Obligations less any partial payments or suspense balance due to Movant is $293,702.62.

         8.    Based upon the Debtors’ Schedule A, the Property has an estimated value of

 approximately $215,000.00. A copy of the Debtors’ Schedule A is attached hereto as Exhibit C.

 The total debt due to Movant is approximately $293,702.62. Therefore, no equity remains in the

 property and is not necessary for effective reorganization. Accordingly, relief from the automatic

 stay is also warranted under 11 U.S.C. 362(d)(2).

        9.     Movant respectfully requests reasonable attorney fees in the amount of $375.00

 and costs in the amount of $181.00.




                              [SPACE LEFT INTENTIONALLY BLANK]
15-35259-cgm      Doc 117     Filed 07/08/19 Entered 07/08/19 16:00:19            Main Document
                                           Pg 8 of 10


        WHEREFORE, Movant respectfully requests an Order of this Court vacating the

 automatic stay for cause pursuant to 11 USC 362(d)(1) and (d)(2) allowing Movant, its agents,

 assigns or successors in interest, leave to foreclose the Mortgage secured by the subject Property;

 granting reasonable attorney fees and costs; and for such other, further and different relief as to

 this Court may deem just, proper and equitable.



 Dated: New York, New York
        July 8, 2019

                                              By: /s/ Jonathan Schwalb
                                              Jonathan Schwalb, Esq.
                                              FRIEDMAN VARTOLO LLP
                                              Attorneys for Movant
                                              Friedman Vartolo LLP
                                              85 Broad Street, Suite 501
                                              New York, New York 10004
                                              T: (212) 471-5100
                                              F: (212) 471-5150
15-35259-cgm         Doc 117       Filed 07/08/19 Entered 07/08/19 16:00:19          Main Document
                                                Pg 9 of 10


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
                                                                   :
  IN RE:                                                           : CASE NO.: 15-35259-cgm
                                                                   :
                                                                   : CHAPTER: 7
  Ralph R Longo,                                                   :
                                                                   : HON. CHIEF JUDGE.: Cecelia G.
                                                                   : Morris
  Debtor.                                                          :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
 -------------------------------------------------------------------X

                                  ORDER GRANTING RELIEF FROM
                                      THE AUTOMATIC STAY


         Upon the motion, dated July 8, 2019, (the “Motion”), of SN Servicing Corporation as

 servicer for U.S. Bank Trust National Association as Trustee of Chalet Series III Trust (with any

 subsequent successor or assign, the “Movant”), for an order, pursuant to section 362(d)(1) and

 (d)(2) of title 11 of the United States Code (the “Bankruptcy Code”) vacating the automatic stay

 imposed in the above-captioned case by section 362(a) of the Bankruptcy Code as to the

 Movant’s interests 58 Lakeland Avenue, Greenwood Lake, NY 10925 (the “Property”) to allow

 the Movant’s enforcement of its rights in, and remedies in and to, the Property; and due and

 proper notice of the Motion having been made on all necessary parties; and the Court having

 held a hearing on the Motion on July 30, 2019 and upon all the proceedings had before the

 Court; and after due deliberation and sufficient cause appearing, it is hereby

         ORDERED that the Motion is granted as provided herein; and it is further
15-35259-cgm       Doc 117     Filed 07/08/19 Entered 07/08/19 16:00:19            Main Document
                                            Pg 10 of 10


        ORDERED that the automatic stay imposed in this case by 11 U.S.C. 362(a) of the

 Bankruptcy Code is vacated under sections 362(d)(1) and (d)(2) of the Bankruptcy Code as to

 the Movant’s interest in the Property to allow the Movant’s enforcement of its rights in, and

 remedies in and to, the Property; and it is further

        ORDERED that the Movant is granted reasonable attorney fees in the amount of $375.00

 and costs in the amount of $181.00 as provided in the loan documents; and it is further

        ORDERED that in the event this case is converted to a case under any other chapter of

 the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

        ORDERED that the Movant shall promptly report and turn over to the chapter 7 trustee

 any surplus monies realized by any sale of the Property; and it is further

        ORDERED that unless specifically provided in loan documents signed by the debtor, the

 Movant may not collect fees, expenses or other charges associated with a current or subsequent

 mortgage servicer.
